
	

113 HRES 120 IH: A resolution commemorating the life and service of Benedict XVI, Pope Emeritus, and congratulating Pope Francis on his election as Supreme Pontiff of the Roman Catholic Church.
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 120
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Grimm (for
			 himself, Mr. Tiberi,
			 Mr. Pascrell, and
			 Mr. Lipinski) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		A resolution commemorating the life and
		  service of Benedict XVI, Pope Emeritus, and congratulating Pope Francis on his
		  election as Supreme Pontiff of the Roman Catholic Church.
	
	
		Whereas Benedict XVI, Pope Emeritus, a man of monumental
			 courage and humility, whose unceasing love and devotion to the ministry of
			 Christ helped steward the Catholic Church and the faithful through the daunting
			 challenges of the 21st century;
		Whereas Benedict leaves behind an enduring legacy, both as
			 renowned theologian and kind-hearted leader who balanced the august splendor of
			 the papacy with a gentle humanity, and masterfully communicated the timeless
			 morality of the Church in a crusade against the modern evils of relativism,
			 materialism, and consumerism;
		Whereas the election to the papacy of His Holiness Pope
			 Francis, formerly Cardinal Jorge Mario Bergoglio of Argentina, marks a
			 groundbreaking moment in the life of the Catholic Church, elevating a marvelous
			 suitor to lead the world’s largest apostolic Christian ministry;
		Whereas Pope Francis has inspired a vibrant sense of
			 reform and spiritual renewal in the Church, representing the first pontiff born
			 in the New World, the first hailing from Latin America, and the first prelate
			 ordained in the renowned Society of Jesus or Jesuits;
		Whereas the Pope’s chosen regnal name of Francis, after
			 St. Francis of Assisi, as well as his unrivaled reputation as a personally
			 devoted minister to the needs of the poor and outcast, emphasizes the
			 opportunities and obligations of mankind to serve a missionary role in
			 advancing peace, social justice, and moral contemplation for the betterment of
			 all God’s children;
		Whereas as President of the Argentine Episcopal
			 Conference, Pope Francis’ experience as spiritual guide and premiere pastoral
			 administrator of one of the Holy See’s largest and most active diocese reveals
			 his unique ability to accomplish much needed reforms in the Vatican and sustain
			 a growing Church in the world’s developing communities in Latin America,
			 Africa, and Asia; and
		Whereas Pope Francis’ striking humility and simple
			 gentleness empowers him to connect with and renew the hearts of the faithful
			 and heal the recent wounds of the Church: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)offers its
			 congratulations to Pope Francis as he embarks on the sacred burden as the
			 leader of the world’s 1,200,000,000 Catholics; and
			(2)extends its
			 gratitude and well-wishes to Benedict XVI, Pope Emeritus, for his service to
			 the world community as he enters the next phase of his devotion to the Church
			 in solemn prayer and reflection.
			
